DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites the terms “first type” and “second type”.  However, the specification does not appear to describe these terms sufficiently to particularize their 
Paragraph 17 of Applicants’ specification states “the second types further include a type indicating a reject note”.
Compare with paragraph 19, which states that “[t]he control unit is configured to determine the second type of the banknote, based on the feature other than the serial number, the feature having been recognized by the recognition unit”. 
Nonetheless, what is the difference between a “first type” and a “second type”?  Is the first type and second type different characteristics, i.e., different properties? 
For the purposes of examination, the definition of “type” will be interpreted to mean different banknote characteristics/properties that are tested for and compared with template or stored ideal data.  

Regarding Claim 16, note that the term “insertion unit” is only mentioned in the specification at paragraph 23, and in Claim 16.  There is no other indication of what “the insertion unit” is and how is relates to the rest of Applicant’s claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation "insertion unit" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Arikawa (US 2016/0358400 A1).

Regarding Claim 1, Arikawa discloses a banknote handling apparatus comprising:
a recognition unit, i.e., OCR unit (45), as illustrated in figure 2 and as mentioned at paragraph 35, configured to read a serial number (D) of a banknote (S), as illustrated in figure 3 and as mentioned at paragraph 35, third sentence; and
a control unit (32, 50, 54), as illustrated in figure 2, configured to determine a first type, of the banknote, related to the serial number (D), based on the serial number read by the recognition unit, i.e., reading the serial number (D), and determine a second type, of the banknote, related to authenticity and fitness, based on the first type, i.e., as mentioned at paragraph 48, last two sentences, which states “[t]hat is, the determining unit 54 determines whether or not the entire character string of numbers and letters that is one of the pair of serial number information D formed on this bill S (first serial number information) and the entire character string of numbers and letters that is the other (first serial number information) completely match each other” and “[i]n the case of the pair of serial number information D not matching each other, the determining unit 54 determines this bill S to be a first reject bill and excludes it to the first reject unit 13”.  Thus, determining that the two serial numbers do not match results in a reject determination, which is considered to be an “authenticity and fitness” determination.

Regarding Claim 2, Arikawa discloses further comprising:
a memory unit, i.e., storage unit (33), as illustrated in figure 2 and as mentioned at paragraphs 40,  47 and 48, configured to store therein correspondence between a plurality of first types and a plurality of second types, i.e, as mentioned at paragraph 48, second sentence, which states “in the case of an entry corresponding to the serial number information D read by the image data capture unit 41 and the OCR unit 45 being among the plurality of pieces of excluded serial number information, the determining unit 54 determines this bill S to be a first reject bill to be excluded, and excludes it to the first reject unit 13”,
wherein the control unit (32, 50, 54) is configured to determine a first type, among the plurality of first types stored in the memory unit (33), as mentioned at paragraphs 40, 47 and 48, to which the banknote (S) whose serial number (D) has been read by the recognition unit (45) corresponds, thereby determining the second type of the banknote (S), i.e., whether or not it is rejected because of mismatch, as mentioned at paragraphs 40, 47 and 48, for example.

Regarding Claim 3, Arikawa discloses, wherein
the memory unit (33) is configured to further store therein priority orders of the first types, and
when the banknote whose serial number (D) has been read by the recognition unit (45) corresponds to a plurality of the first types, i.e., “the plurality of pieces of excluded serial number information stored in the storage unit (33), as mentioned in paragraph 49, first sentence, the control unit (32, 50, 54) is configured to select one of the first types based on the priority orders, thereby determining the second type of the 
[0049] On the other hand, in the case of an entry corresponding to the serial number information D read by the image data capture unit 41 and the OCR unit 45 not being among the plurality of pieces of excluded serial number information stored in the storage unit 33, the determining unit 54 determines this bill S to be a normal bill, and causes it to be stacked in the stacking unit 15. The determining unit 54 confirms the denomination that was temporarily determined in the above manner, and counts up the count value of the denomination of this bill S by one. On the other hand, the determining unit 54 does not cause bills S determined to be first reject bills and bills S determined to be second reject bills to be reflected in count values.

Emphasis provided.

Regarding Claim 4, Arikawa discloses, wherein
the memory unit (33) is configured to further store therein priority orders of the second types, i.e., read as serial number data, and
when the banknote whose serial number (D) has been read by the recognition unit (45) corresponds to a plurality of the first types, i.e., a plurality of serial numbers, so that the single banknote (S) is sorted into a plurality of the second types, i.e, determinations based on the first serial number matching the second serial number on the face of the banknote, the control unit (32, 50, 54) is configured to determine one of the second types based on the priority orders, i.e., read as the hierarchy of the numerical serial numbers stored in storage.  See also paragraph 52, which also indicates priority of determination, as follows.



Regarding Claim 5, Arikawa discloses further comprising an operation unit, i.e, “a setting unit”, as mentioned at paragraph 11, configured to set correspondence between the first types and the second types, as mentioned as follows.

[0011] The above bill processing device may further include: a setting unit that sets the predetermined partial common sections. According to this bill processing device, since the setting unit sets the predetermined partial common sections, it is possible to appropriately match the predetermined partial sections determining whether or not a pair of serial number information match each other with counterfeit bills that are in circulation.

Emphasis provided.
Regarding Claim 6, Arikawa discloses, wherein the first types include a type indicating that the serial number of the banknote matches a serial number included in a serial number list prepared in advance, as mentioned at previously discussed paragraphs 47 and 48.

Regarding Claim 7, Arikawa discloses wherein the first types include a type indicating that a plurality of serial numbers printed on a single banknote include a serial number different from the other serial numbers, as mentioned at previously discussed paragraphs 47 and 48.

Regarding Claim 8, Arikawa discloses, wherein the first types include a type indicating that characters have not been ascertained at one or more digits of the serial number and the number or positions of the digits at which the characters are uncertain satisfies a predetermined condition, noting that the condition where zero digits are ascertained can be interpreted as one such predetermined condition.  See figure 9 and paragraphs 76-79, noting in particular paragraph 78, reproduced as follows.

[0078] Also, among the bills S fed from the loading unit 12, the bills S whose denomination can be identified by the image data capture unit 41 of the identifying unit 22 and whose serial number information D can be read by the image data capture unit 41 and the OCR unit 45 are stacked in the stacking unit 15. In addition, among the bills S fed from the loading unit 12, the bills S whose denomination cannot be identified by the image data capture unit 41 of the identifying unit 22 are excluded to the first reject unit 13. Moreover, among the bills S fed from the loading unit 12, the bills S whose denomination can be identified by the image data capture unit 41 of the identifying unit 22 and whose serial number information D cannot be read by the image data capture unit 41 and the OCR unit 45 are excluded to the second reject unit 14. Thereby, it is possible to sort bills S with unreadable serial number information D, for which careful confirmation work by the operator is required. Accordingly, it is possible to lighten the burden on the operator for work relating to excluded bills S.

Emphasis provided.

Regarding Claim 12, Arikawa discloses, wherein

the control unit (32, 50, 54) is configured to determine the second type of the banknote, based on the feature other than the serial number, the feature having been recognized by the recognition unit (22, 45), as mentioned at paragraphs 44 and 50, for example, which are reproduced as follows.

[0044] In the case of a bill S that is neither in the skewed state nor in the near-feed state, the determining unit 54 compares main discrimination data of this bill S with the master data of each denomination stored in the storage unit 33, and determines whether or not there is master data of a denomination that matches to the main discrimination data with a predetermined matching degree or more. The main discrimination data includes the pattern, coloring and shades of colors included in the image data of this bill S detected by the one face image detecting unit 41A and the other face image detecting unit 41B of the image data capture unit 41. In the case of having determined that the main discrimination data not matches with master data of any denomination by the predetermined matching degree or more, the determining unit 54 determines this bill S to be a first reject bill and excludes it to the first reject unit 13. Examples of bills S whose main discrimination data do not match by a predetermined matching degree or more with master data of any denomination include counterfeit bills, damaged bills, or foreign currency bills.

[0050] As described above, a bill S that is determined by the determining unit 54 to be a normal bill and that is stacked in the stacking unit 15 meets all the following criteria: It is not a skewed bill; it is not a near-feed bill; its main discrimination data match the master data by a predetermined matching degree or more (in other words, denomination identification is possible); both of a pair of serial number information D are readable; the pair of serial number information D match each other; and an entry matching the pair of serial number information D is not among the plurality of pieces of excluded serial number information. Thereby, the conveying unit 21, the stacking unit 15, and the conveyance control unit 51, which stack normal bills among the bills S fed from the loading unit 12, stack the bills S whose serial number information D can be read by the image data capture unit 41 and the OCR unit 45 and whose read serial number information D do not fall under those subject to exclusion, and moreover stack the bills S whose pair of serial number information D have been determined to match each other by the determining unit 54. In addition, the 21, the stacking unit 15, and the conveyance control unit 51, which stack normal bills among the bills S fed from the loading unit 12, stack the bills S whose denomination can be identified by the image data capture unit 41 of the identifying unit 22 and whose serial number information D can be read by the image data capture unit 41 and the OCR unit 45.

Emphasis provided.

Regarding Claim 13, Arikawa discloses, wherein
when the second type determined based on the first type of the banknote is different from the second type determined based on the feature, of the banknote, other than the serial number, as mentioned in paragraph 44, for example,
the control unit (32, 50, 54) is configured to determine the second type of the banknote based on priority orders of the second types, as mentioned previously above with respect to Claim 4.  See also paragraph 50.

Regarding Claim 14, Arikawa discloses wherein the control unit (32, 50, 54) is configure to determine the second type based on the feature other than the serial number, as mentioned at paragraph 44, and thereafter, perform a recognition process of determining the second type based on the first type, as mentioned previously above with respect to Claim 4.  See also paragraph 50.

Regarding Claim 15, Arikawa discloses, wherein the recognition unit (22, 45) is configured to recognize an optical feature, of the banknote, noting the image data capture unit (41), for example, which is the feature other than the serial number by using a captured image of the banknote, noting again that paragraph 44 mentions that detected discrimination data can include “pattern, coloring, shades of colors”.

Regarding Claim 16, Arikawa discloses, further comprising:
an inlet unit (12), as illustrated in figure 1, in which banknotes are inserted;
a plurality of discharge units (13, 14, 15) through which banknotes are discharged; and
a transport unit (21) configured to transport banknotes, the transport unit (21) connecting the insertion unit (read as inlet (12)) to the discharge units (13, 14, 15),
wherein the control unit (32) is configured to control, based on the second type, the transport unit (21) so as to transport the banknotes inserted from the inlet unit (12) to any of the plurality of discharge units (13, 14, 15), as mentioned at paragraphs 24-32.

Regarding Claim 17, Arikawa’s apparatus performs the method as described in Claim 17.  See the rejection of Claim 1, above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arikawa (US 2016/0358400 A1) in view of Csulits et al (US 8,944,234 B1).

Regarding Claim 9, Arikawa does not expressly teach wherein the second types include a type indicating a genuine and fit note, a type indicating a genuine and unfit note and a type indicating a counterfeit note.

wherein the second types include a type indicating a genuine and fit note, i.e., where all testing criteria has been met and the serial number has been determined, noting paragraph 308 mentions use of “fitness sensors” that “determine if a currency bill is worn, torn, soiled, etc.”, a type indicating a genuine and unfit note, i.e., where the testing criteria has been met, but the banknote , for example, as mentioned at paragraph 385, which states “ and a type indicating a counterfeit note, i.e., where the serial numbers on the face of the banknote do not match and the testing criteria fails.  See paragraph 385, reproduced as follows.

(385) According to some embodiments, documents that cannot be denominated with a predetermined level of confidence satisfy the no-call denomination criterion and can be flagged as a no-call error. According to some embodiments, currency bills with serial numbers that cannot be completely extracted with a predetermined level of confidence and/or currency bills with serial numbers in which an insufficient number of serial number characters can be extracted with a predetermined level of confidence (e.g., 9 or more of 11 serial number characters) satisfy the serial number extraction error criterion and can be flagged as a data extraction error. According to some embodiments, checks with MICR lines that cannot be completely extracted with a predetermined level of confidence and/or checks with MICR lines in which an insufficient number of MICR characters can be extracted with a predetermined level of confidence (e.g., 40 or more of 45 MICR characters) satisfy the MICR line extraction error criterion and can be flagged as a data extraction error. According to some embodiments, documents determined to be suspect satisfy the suspect error criterion and can be flagged as a suspect document. According to some embodiments, two or more documents stacked documents being transported on top of each other satisfy the doubles criterion and can be flagged as a doubles error. According to some embodiments, a document having a different denomination in a stack of documents expected to all have the same denomination satisfies the stranger criterion and can be flagged as a stranger. According to some embodiments, a document overlapping another document during transport satisfies the overlap criterion and can be flagged as an overlap error. According to some embodiments, the overlap criterion can be referred to as a chain error criterion. According to some embodiments, a document that fails a fitness test satisfies the fitness criterion and can be flagged as an unfit document. According to some embodiments, a document that fails a soil test satisfies the soil criterion and can be flagged as a soiled document. According to some 

Emphasis provided.

Regarding Claim 9, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the second types include a type indicating a genuine and fit note, a type indicating a genuine and unfit note and a type indicating a counterfeit note, as taught by Csulits, in Arikawa’s banknote handling apparatus for the purpose of organizing banknote test results into typical and logical organized groups for sorting based upon the criteria tested.

Regarding Claim 10, Arikawa teaches, wherein the second types further include a type indicating a reject note, as mentioned at paragraphs 47 and 48, for example, noting in particular the last sentence of paragraph 47.

Regarding Claim 11, Csulits teaches wherein the second types further include a type indicating a suspect note, as mentioned at paragraph 64 and as illustrated in the flowchart in Figure 26, both of which are reproduced, below.


	Emphasis provided.

Note also that Csulits defines a suspect bill (banknote) at paragraph 118 as “a currency bill that may be identified as a possible counterfeit currency bill”.

    PNG
    media_image1.png
    713
    538
    media_image1.png
    Greyscale



Paragraph 131 of Csulits further states as follows.



Emphasis provided.

Conclusion

Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Marquardt ‘635 is cited as teaching capturing serial numbers of banknotes along with evaluating their fitness, as mentioned at paragraph 6, for example.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



December 4, 2021